DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2021 has been entered.
 
Status of Application, Amendments and/or Claims
	The amendment of 01 November 201 has been entered in full.  Claims 1-15, 18, 19, 22, 24, 26, and 35-39 are cancelled.  Claims 42 and 43 are added.
Claims 16, 17, 20, 21, 23, 25, 27-34, and 40-43 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Objections and/or Rejections
1.	The objection to claim 21 at page 3 of the previous Office Action of 03 May 2021 is withdrawn in view of the amended claim (see Examiner’s amendment, below).
3.	The rejection of claims 16, 17, 20, 21, 23, 25, 27-34, 40, and 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement), as set forth at pages 4-9 of the previous Office Action (03 May 2021) is withdrawn in view of the Applicant’s persuasive arguments beginning in the last paragraph of page 6 through page 7 of the Response of 01 November 2021. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sara Sims on 26 January 2022.

The application has been amended as follows: 

In claim 21, line 1, after the phrase “The method of”, delete the word “to”

Cancel claims 29 and 34

Pertinent Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure:


Merchant et al. U.S. Patent 10,093,708 and 11,084,856 (common inventor and Applicant; teach the generation of a fusion protein comprising an IL-4 receptor binding protein and a pro-apoptotic Bcl-2 family member; teach that the fusion protein inhibits tumor cell growth in vitro and in vivo (Table 1; Examples 2-6; Figures 7-8)) 


Conclusion
Claims 16, 17, 20, 21, 23, 25, 27, 28, 30-33, and 40-43 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
24 January 2022
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647